DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/12/2022 has been entered.
Response to Amendment
The amendments filed on 5/12/2022 does not put claims 1-5, and 8-21 in condition for allowance.
The amendments filed on 5/12/2022 does put claim 6 in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9, 10-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winzenberg (Chem. Commun., 2013, 49, 6307) in view of Noguchi (US Pub No. 2010/0288339) and Zhou (Dyes and Pigments 112 (2015) 99-104)
Regarding Claim 1-5, and 9, Winzenberg et al. teaches Indan-1,3-dione electron-acceptor small molecules for solar cells, which comprises a fluorene based central compound with thiophenes and Indan-1,3-dione functional groups. The thiophene and indandione structural units provide favorable prospects for charge transport along the                         
                            π
                        
                    -stack direction [page 6308, middle left of page] and provide a solar cell with higher power conversion efficiency, and higher open circuit voltage [page 6307, top left of page]

    PNG
    media_image1.png
    286
    722
    media_image1.png
    Greyscale



Winzenberg et al. is silent on formula I is a polycyclic structure containing at least four rings.
Noguchi et al. teaches a compound used for organic solar cells [0203-0206], where the compound comprises the formula 2 [page 1] where formula 2 comprises a ring A and ring B, where the ring A and B can be the same or be different, but when the rings are different, heat resistance and fluorescence are improved [0071]. Formula 2 includes compound 37 in page 5 [same as the central fluorene of Winzenberg et al.], and compound G or I in page 6.
Since Winzenberg et al. teaches a fluorene based central compound for solar cells which provide higher power conversion efficiencies [page 6307, top left of page], where the fluorene based compound comprises a ring A and ring B, which are the same, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the central fluorene compound of Winzenberg et al. with compound I  of Noguchi et al. in order to provide a compound with improved heat resistance and fluorescence [0071]. Examiner notes, ring A and B of Winzenberg et al. are benzene portions, where ring A of Noguchi et al. is a benzene portion, and ring B is a naphthalene portion; therefore, the replacement of the central fluorene compound of Winzenberg et al. with the compound I of Noguchi et al. would have been expected to result in a compound with improved heat resistance and fluorescence [0071].
Furthermore, the combination would have been merely the selection of conventional fluorene based compounds in the art for solar cells, and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Zhou et al. teaches a compound for solar cells which teaches increasing thiophene spacers resulted in enhanced photovoltaic performances [Abstract]. The compound showed that more than one thiophene spacers resulted in improved photovoltaic performance [Abstract].
Since modified Winzenberg et al. teaches a compound with single thiophene groups, and concerned about providing high power conversion efficiencies, it would have been obvious to one of ordinary skill in the art before the filing of the invention add additional thiophene groups to each single thiophene group in the compound of modified Wizenberg et al. in order to provide improved photovoltaic performance [Abstract].
Within the combination above, modified Winzenberg et al. teaches formula I14, where Ar4 and Ar3 are thiophene, where a and b are each 2, and RT1 and RT2 are T46.
Regarding Claim 10, within the combination above, modified Winzenberg et al. teaches formula 1 used in an organic layer between two electrodes [page 6308, middle right of page].
Regarding Claim 11, within the combination above, modified Winzenberg et al. teaches further comprising one or more compounds having one or more of a semiconducting, hole or electron transporting, hole or electron blocking, electrically conducting, photoconducting, photoactive or light emitting property, and/or a binder [page 6308, middle right of page], further comprising one or more n-type semiconductors, and further comprising one or more p-type semiconductors [page 6308, middle right of page].
Regarding Claim 12, within the combination above, modified Winzenberg et al. teaches comprising one or more p-type semiconductors selected from conjugated polymers [page 6308, middle right of page].
Regarding Claim 16, within the combination above, modified Winzenberg et al. teaches a method comprising including a compound according to claim 1, in an electronic or optoelectronic device, or in a component of such a device or in an assembly comprising such a device [page 6308, middle right of page].
Regarding Claim 17, within the combination above, modified Winzenberg et al. teaches a formulation comprising one or more compounds according to claim 1, and further comprising one or more solvents selected from organic solvents [page 6308, middle right of page].
Regarding Claim 18,  within the combination above, modified Winzenberg et al. teaches electronic or optoelectronic device, or a component thereof, or an assembly comprising it, which comprises a compound according to claim 1 [page 6308, middle right of page].
Regarding Claim 19, within the combination above, modified Winzenberg et al. teaches an electronic or optoelectronic device according to claim 18, which is selected from an organic solar cell [page 6308, middle right of page]
Regarding Claim 20, within the combination above, modified Winzenberg et al.  teaches an component of an electronic or optoelectronic device according to claim 18, which is selected from a conducting substrate [page 6308, middle right of page]
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winzenberg (Chem. Commun., 2013, 49, 6307) in view of Noguchi (US Pub No. 2010/0288339) and Zhou (Dyes and Pigments 112 (2015) 99-104) as applied above in addressing claim 1, in further view of Hirade (J. Phys. Chem. C 2013, 117, 4986−4991)
Regarding Claim 8, within the combination above, modified Winzenberg et al. is silent on T3, T10, T31, T36, T37, T39, T47, and T52.
Hirade et al. teaches a compound for solar cells where the change from InTTD to InCNTTD provides enhanced the device performance for solar cells as a result of larger donor acceptor interactions [Abstract, page 4986, and Fig. 1, page 4987].

    PNG
    media_image2.png
    183
    438
    media_image2.png
    Greyscale



Since modified Winzenberg et al. teaches a compound with an indandione group, and the compound can be used in solar cell applications, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the indandione group of modified Winzenberg et al. with the dicyanomethylene  indanone of Hirade et al. in order to provide enhanced the device performance [Abstract, page 4986, and Fig. 1, page 4987].
Within the combination above, modified Winzenberg et al. teaches T47.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winzenberg (Chem. Commun., 2013, 49, 6307) in view of Noguchi (US Pub No. 2010/0288339) and Zhou (Dyes and Pigments 112 (2015) 99-104) as applied above in addressing claim 1, in further view of Horie (J. Mater. Chem., 2012, 22, 381)
Regarding Claim 13, within the combination above, modified Winzenberg et al. is silent the formula of claim 13.
Horie et al. teaches comprising one or more p-type semiconductors selected from conjugated polymers [page 381, 3a, and 4a, page 382] meeting the structural limitations of P6; These conjugated polymers are used in a OPV comprising ITO/PEDOT:PSS/Active layer (which comprises PCBM, and polymer 3a and 4a and a LiF/Al [page 384, bottom right of page]
Since Winzenberg et al. teaches a fluorene based central compound for solar cells which provide higher power conversion efficiencies [page 6307, top left of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the compound of modified Wizenberg et al. with the solar cell of Horie et al. in order to provide a strong visible light absorption capacity, high charge transport properties, and a suitable electronic energy levels, suitable as an electron or electron acceptor material is applied to an organic solar cell prepared [page 3 of 11].
In addition, the combination would have been merely the selection of known conjugated polymers for solar cell in the art, and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 14, within the combination above, modified Wizenberg et al. teaches a composition according to claim 10, comprising one or more n-type semiconductors selected from fullerenes or fullerene derivatives [see rejection above].
Regarding Claim 15, within the combination above, modified Wizenberg et al. teaches bulk heterojunction (BHJ) formed from a composition according to claim 10 [see rejection above].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winzenberg (Chem. Commun., 2013, 49, 6307) in view of Noguchi (US Pub No. 2010/0288339) and Zhou (Dyes and Pigments 112 (2015) 99-104) as applied above in addressing claim 1, in further view of Wu (US Pub No. 2011/0108856)
Regarding Claim 21, within the combination above, modified Winzeberg et al.  is silent on an assembly comprising an electronic or optoelectronic device according to claim 18, which is selected from integrated circuits (IC), radio frequency identification (RFID) tags, security markings, security devices, flat panel displays, backlights of flat panel displays, electrophotographic devices, electrophotographic recording devices, organic memory devices, sensor devices, biosensors and biochips.
Wu et al. teaches an OLED and OPV integrated together for used in applications such as street lights, and clothing [0072-0078]. It would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the device of modified Winzenberg et al.  to the OLED/OPV device of Wu et al. as it is merely the selection of energy source of powering a OLED recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.   
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Winzenberg (Chem. Commun., 2013, 49, 6307), Noguchi (US Pub No. 2010/0288339), Zhou (Dyes and Pigments 112 (2015) 99-104), and Terai (JP2015172140, Machine translation) are the closest prior art.
Winzenberg et al. teaches Indan-1,3-dione electron-acceptor small molecules for solar cells, which comprises a fluorene based central compound with thiophenes and Indan-1,3-dione functional groups. The thiophene and indandione structural units provide favorable prospects for charge transport along the             
                π
            
        -stack direction [page 6308, middle left of page] and provide a solar cell with higher power conversion efficiency, and higher open circuit voltage [page 6307, top left of page].
Noguchi et al. teaches a compound used for organic solar cells [0203-0206], where the compound comprises the formula 2 [page 1] where formula 2 comprises a ring A and ring B, where the ring A and B can be the same or be different, but when the rings are different, heat resistance and fluorescence are improved [0071]. Formula 2 includes compound 37 in page 5 [same as the central fluorene of Winzenberg et al.], and compound G or I in page 6.
Zhou et al. teaches a compound for solar cells which teaches increasing thiophene spaces resulted in enhanced photovoltaic performances [Abstract]. The compound showed that thiophene spaces more than one resulted in improved photovoltaic performance.
Terai et al. teaches compounds for a compound comprising a fused ring structure which are not mirror images of each other [0041-0045].
	Modified Wizenber et al. teaches the structural limitations of claims 6 but does not disclose the compounds corresponding to I2-I13, and I16-I30 in claim 6.
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations corresponding to the compounds of I2-I13, and I16-I30 in claim 6.
Therefore; claim 6 is allowed.
				Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, and 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726